DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically and as a first issue, claims 1 and 18 iterate “generating an estimate of expected material density of the patient based on the surface image and estimated density of one or more anatomical structures”; however, this subject matter is not found in the original disclosure. First the examiner notes that relevant terminology can be found in exactly and only two sections of the specification [0022]-[0023] (citing PGPUB US 20190142358 A1; hereafter merely the specification). No other section regards any similar subject matter nor contains any similar terminology or teachings (e.g. no further remarks about estimates of density or expected density values nor any derivatives or synonyms thereof). With that established [0022]-[0023] incorporate by reference the US patent 9,524,582; however, this patent does not mention density or attenuation at any point. Indeed it only deals with determining rough organ locations from a surface image which is not commensurate with the scope of the claims - nor even with that the applicant cites it to teach in [0022] because it does not regard synthetic CT images in any form. With that established we have only to review the text of [0022]-[0023] to determine if there is sufficient teachings to allow one of ordinary skill in the art to make and/or use an invention commensurate with the scope of the claims, and in this instance it is prima facie clear that there is not adequate disclosure. In more detail, the examiner notes that [0022]-[0023] require the formation and use of a “synthetic CT image” to from the estimate. The applicant can refer to the rejection of the previous office action, specifically from pages 11-19 of the Non-Final Rejection Mailed 12/17/2021 – incorporated herein by reference, to show quite clearly why this lacks adequate written description. Therefore, while the claims no longer recite the term “synthetic CT image” causing the examiner to remove the previously issued rejection; the examiner must also upon further consideration issue the instant new grounds of rejection citing and incorporating the same previously issued rejection because the manner in which the applicant has described the generation of the estimate of the density is by way of using the same synthetic CT image. Therefore and for the foregoing reasons the examiner finds that claim 1 and all dependents thereof lack adequate written description and, due to the subject matter in question being added by amendment, also are held to contain new matter.
	As a secondary issue, the examiner notes that each and every further instance of the term “estimate of expected material density” lacks adequate written description. More specifically, and entirely separate from the first issue, the examiner notes that the specification does not iterate any of the further limitations the applicant has recited (e.g. “wherein the estimate of expected material density provides a surface depth model of the patient” as recited in claim 1, but also each and every recitation in the dependents such as “generating an output image by overlaying the nuclear image with the estimate of expected material density”). That is, the specification iterates that the “synthetic CT image” does these things and does not, in any even vaguely relevant context, mention that these steps are performed using the “estimate of expected material density”. To follow one example through, the examiner notes that the applicant does have teachings relevant to the subject matter of, e.g. claim 3, but that these are done using either a) the “synthetic CT image” – e.g. see Fig. 6 steps 212-214 or b) the CT image (not gathered by the current claim) – e.g. see Fig. 8 steps 218 and 212-214. No section of the text nor any figure describes or depicts using the vastly different and more generic “estimate of expected material density” either in terminology or in scope. The same issue applies, mutatis mutandis, for each and every iteration of the term “estimate of expected material density” in all pending claims which again, are only covered in [0022]-[0023] as mentioned above and which do not recite or relate to any of the now claimed limitations as amended. Therefore the examiner concludes for a second reason that each claim, either directly or by dependency, contains multiple limitations not subject to any, much less adequate, written description and as these limitations were added by amendment the examiner also holds for the same reason that the claims contain new matter. 
	Claims 2-4, 6, 9, and 19-20 are directly affected by the foregoing due to reciting the same term. Claims 5, 7-8, and 10-11 are affected at least by virtue of dependency.

Response to Arguments
Applicant’s arguments, see page 7, filed 04/04/2022, with respect to the previously issued 112(a) rejections have been fully considered and are persuasive.  The associated rejection of the previous office action has been withdrawn. 
However, the examiner also notes that the newly claimed limitations, particularly the term “estimate of expected material density” appears to be defined by the synthetic CT image and therefore to possess a similar issue as iterated above in the newly drafted 112(a) rejection. Therefore, though the examiner agrees that the previously issued rejection should be withdrawn as the terminology cited in that rejection no longer appears in the claims, after further consideration, the examiner disagrees with the applicant’s conclusion that the change renders the claims patentable, at least for the reasons iterated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793